                       1       PAUL E. BATEMAN, ESQ., BAR # 6188371 (Pro Hac Vice)
                               LITTLER MENDELSON, P.C.
                       2       321 North Clark Street, Suite 1000
                               Chicago, IL 60654
                       3       Telephone:    312.372.5520
                               Fax No.:      312.372.7880
                       4       E-mail:       pbateman@littler.com
                       5       KATHRYN BLAKEY, ESQ., BAR # 12701
                               LITTLER MENDELSON, P.C.
                       6       2001 Ross Avenue
                               Suite 1500, Lock Box 116
                       7       Telephone: 214.880.8100
                               Fax No.:    214.880.0181
                       8       E-mail:     kblakey@littler.com
                       9       Attorneys for Defendants
                               AMERICAN AIRLINES, INC. AND
                    10         AMERICAN AIRLINES GROUP, INC.
                    11                                        UNITED STATES DISTRICT COURT

                    12                                             DISTRICT OF NEVADA

                    13

                    14         MAHMUD MAHDI,

                    15                           Plaintiff,                    Case No. 2:17-cv-02853-RFB-GWF

                    16         vs.
                                                                               STIPULATION AND PROPOSED ORDER
                    17         AMERICAN AIRLINES, INC., a foreign              TO EXTEND THE DEADLINE FOR
                               corporation; AMERICAN AIRLINES                  DEFENDANTS TO FILE A REPLY IN
                    18         GROUP, INC., a foreign corporation;             SUPPORT OF ITS PARTIAL MOTION TO
                               DOES and ROES 1-100, inclusive,                 DISMISS [ECF NO. 50] AND REPLY IN
                    19                                                         SUPPORT OF ITS MOTION FOR
                                                 Defendants.                   PARTIAL JUDGMENT ON THE
                    20                                                         PLEADINGS [ECF NO. 51]

                    21                                                         (FIRST REQUEST)

                    22

                    23                Plaintiff MAHMUD MAHDI (“Plaintiff”) and Defendants AMERICAN AIRLINES INC.

                    24         and AMERICAN AIRLINES GROUP, INC., (“Defendants”), by and through their attorneys of

                    25         record, stipulate to extend the deadline for Defendants to File a Reply in Support of its Motion for

                    26         Partial Dismissal of Plaintiff’s First Amended Complaint (Claim 4) Pursuant to FRCP 12(b)(1) and

                    27         12(h)(3) [ECF No. 50], and its Motion for Partial Judgment on the Pleadings (Claims 4, 5 and 6)

                    28         Pursuant to FRCP 12(c) [ECF No. 51] to up to and including November 14, 2018.
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                       1       ///
                       2               This is the first extension of Defendants’ deadline to file a reply in support of its partial
                       3       motion to dismiss and to file a reply in support of its motion for judgment on the pleadings and is
                       4       made in good faith by stipulation of the parties. This extension is needed due to Defense counsel’s
                       5       current work load which has included depositions, dispositive motions, and previously scheduled
                       6       court deadlines which have limited the ability to communicate with Defendants. Accordingly, in
                       7       order to provide a full and proper substantive reply to Plaintiff’s Oppositions, the requested one-
                       8       week extension to up to and including November 14, 2018, is necessary.
                       9       Dated: November 7, 2018
                    10                                                       Respectfully submitted,
                    11

                    12         /s/ Sharon L. Nelson, Esq.                    /s/ Kathryn B. Blakey, Esq.
                               SHARON L. NELSON                              PAUL BATEMAN
                    13         NELSON LAW                                    KATHRYN B. BLAKEY
                                                                             LITTLER MENDELSON, P.C.
                    14         Attorneys for Plaintiff
                                                                             Attorneys for Defendants
                    15

                    16                                                      IT IS SO ORDERED.
                    17                                                                 8th Day of November, 2018.
                                                                            Dated this ___
                    18

                    19
                                                                            __________________________________________
                    20                                                      UNITED STATES DISTRICT JUDGE
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28         FIRMWIDE:159902907.1 086761.1028

LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                               2.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
